Citation Nr: 0112938	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  95-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of left knee 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The appellant had active military service from August 1989 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied the 
above claim.  In April 1997, a hearing was held before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).

The Board notes that the May 1995 rating decision also denied 
service connection for stress and depression with headaches.  
This issue was denied in a September 1997 Board decision.

In September 1997 and October 1999, the Board remanded the 
left knee claim for additional evidentiary development.  The 
RO complied with the Board's Remand instructions, and this 
claim is ready for appellate disposition.


FINDINGS OF FACT

1.  There is no medical evidence showing the development of a 
chronic left knee disorder during the appellant's active 
service or within the year after his separation from service.

2.  The appellant's current left knee disorder did not result 
from disease or injury incurred during military service.



CONCLUSION OF LAW

The appellant did not incur a left knee disability as a 
result of his military service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

In March 1995, the appellant filed a claim for service 
connection for residuals of an injury to the left knee, 
alleging that this injury occurred in September 1989.  The 
only post-service treatment he listed was from the VA 
Outpatient Clinic in Baton Rouge in 1993.

The appellant's service medical records are incomplete, 
consisting only of dental records and the report of a Medical 
Board.  Additional attempts to obtain records have been 
unsuccessful, and the National Personnel Records Center has 
indicated that the patient retrieval system shows no 
hospitalization records for the appellant.  The records 
obtained show no complaints of or diagnosis of a left knee 
condition.  On a health questionnaire completed in September 
1990 in conjunction with dental treatment, the appellant 
stated that he had no painful joints or any disease, 
condition, or problem not otherwise listed.  The appellant 
re-signed the September 1990 health questionnaire in January 
1991.  A February 1991 dental treatment note indicated that 
he was not taking any medications and had no identified 
health problems other than nosebleeds and fainting after 
exercise.  The Medical Board report dated in August 1991 
states that physical examination was normal and that all 
conditions and abnormalities known to the Medical Board were 
recorded. 

At the VA examination in April 1995, the appellant stated 
that he had injured his left knee in boot camp in 1989, at 
which time he experienced swelling.  He stated that his knee 
improved, but continued to give him problems.  He had 
recently begun to jog, but had experienced knee swelling.  
The only abnormal findings upon physical examination were 
very slight limitation of motion with flexion and complaints 
of tenderness.  X-rays showed fragmentation of the inferior 
pole of the left patella.  The diagnosis was partial ruptured 
left patella tendon.

At his personal hearing in April 1997, the appellant stated 
that he twisted his left knee during boot camp, and he 
participated in rehabilitation.  He stated that although he 
was "seen" afterwards during service, he was never 
"treated."  He stated that he sought treatment at the VA 
Outpatient Clinic in Baton Rouge in 1991 or 1992.  He stated 
that he had had continuous problems with his knee, 
particularly when he attempted to exercise.  

At his hearing, the appellant stated that he was receiving 
treatment for his knee at the Lady of the Lake Outpatient 
Treatment Clinic.  In June 1998, the RO asked him to sign an 
authorization form so these records, as well as records from 
any other physician that had treated him for his knee, could 
be requested.  He was also asked to contact any facility or 
doctor and have records sent to the RO.  He did not respond.

In August 1998, the appellant underwent another VA 
examination.  In additional to the in-service knee injury, he 
stated that he had also injured his knee in 1996 in his 
occupation as a mail carrier.  After that injury, he was 
diagnosed with a torn meniscus and underwent arthroscopy.  
Physical examination showed limitation of motion with 
tenderness and scars from the arthroscopy.  The diagnosis was 
degenerative joint disease of the left knee.  The examiner 
reviewed the claims file and stated that the appellant's 
present left knee problems were related to both the reported 
in-service injury and the subsequent injury while working for 
the post office.

In January 1999, the appellant underwent another VA 
examination, with the same examiner as in August 1998.  The 
appellant stated that the left knee injury he had sustained 
in 1996 had made his left knee condition worse and that even 
since the surgery the knee was worse than prior to this 
injury.  The examiner stated that the post-service injury 
aggravated the pre-existing condition and also caused an 
additional injury from which the appellant was now suffering.  

In March 1999, the RO requested the appellant's records from 
the VA Outpatient Clinic in New Orleans for all treatment 
since 1991.  The records received were dated in 1995.  These 
records showed that in May 1995 the appellant complained of 
left knee pain, stiffness, and swelling due to an old injury 
and reported that the knee had started hurting after he began 
running again.  He reported a history of injuring the knee 
during boot camp.  Examination showed good range of motion, 
but tenderness.  No diagnosis was rendered.  Although he was 
referred to a physician for further evaluation, there is no 
indication that this was done.

In March 1999, the appellant underwent another VA 
examination, with the same examiner as in August 1998 and 
January 1999.  The examiner stated that the reported in-
service injury "certainly could account for some of [the 
appellant's] problems," although there was no record of 
treatment.  The examiner stated that prior to the on-the-job 
injury, examination had shown tenderness about the patella 
and patellar tendon, and the diagnosis was partial ruptured 
left patellar tendon.  The on-the-job injury aggravated that 
situation and caused a new injury.  The examiner stated that 
since there was no proof the appellant had sustained a knee 
injury during service, the cause of any knee problems prior 
to the 1996 injury was unknown. 

In December 1999, the RO asked the appellant to sign 
authorization forms so records of all post-service treatment 
could be obtained, including any records developed in 
connection with the injury he had sustained while working for 
the United States Postal Service.  He was also asked to 
provide documentation from his claim for workers' 
compensation benefits resulting from that injury.  The 
appellant completed an authorization form for Dr. Thad 
Broussard, stating that this was the only treatment he had 
received for his knee. 

The RO obtained the appellant's records from Dr. Broussard 
for treatment from May 1995 to December 1999.  These records 
showed that he injured his left knee in June 1997 when he 
"wrenched it rather severely" after being attacked by a 
dog.  He stated that he had also had difficulty in April 1997 
as a result of an on-the-job knee injury.  His past medical 
history was "noncontributory."  The appellant continued to 
receive treatment for his knee between 1997 and 1999, but he 
never reported a history of injuring the knee during military 
service or at any other time prior to the on-the-job 
incidents.

In December 1999, the RO requested the appellant's medical 
records and documents concerning his workers' compensation 
claim from the United States Postal Service.  That agency 
responded that the appellant had to complete a signed 
release.  In April 2000, the RO asked that the appellant 
complete the release and also contact the Post Office 
directly to request that the records be sent to VA.  He did 
not respond. 

In May 2000, the appellant submitted another release form for 
Dr. Broussard, and the RO obtained additional records for 
treatment through April 2000.  These records showed continued 
treatment for the left knee disorder, but, again, no mention 
was made of an injury during military service.

In July 2000, the RO again asked the appellant to complete 
the necessary authorization forms so that his records could 
be obtained from the United States Postal Service.  He was 
also told he could contact that agency directly and have the 
records sent to VA.  He did not respond.

B.  Duty to Assist

VA has a duty to assist in the development of facts relating 
to this claim.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the Veterans Claims 
Assistance Act of 2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The 1995 rating decision, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs) informed the appellant of the type of 
evidence needed to substantiate a claim for service 
connection.  Moreover, the appellant was informed in several 
letters between 1995 and 2000 that he needed to submit 
various information to support his claim, such as treatment 
records, and that he had to complete authorization forms so 
VA could obtain certain evidence, such as records from the 
United States Postal Service.  At no time has he submitted 
any evidence, and he did not complete the requested 
authorization forms.  Without his signed consent, VA cannot 
obtain these records.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, SSOCs, and letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded in 1997 and 1999 for 
additional development, and the RO complied with all 
instructions.  The RO requested all relevant treatment 
records identified by the appellant and for which he 
completed the necessary authorization forms.  The appellant 
was informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  Although certain records have not been obtained 
(i.e., records from the United States Postal Service, medical 
records from the Lady of the Lake Outpatient Treatment 
Clinic, and service medical records), it is because they are 
unavailable (see, e.g., responses from the National Personnel 
Records Center and VA's Records Management Center) or because 
the appellant failed to complete the necessary authorization 
forms.  The appellant was provided VA examinations in 1995, 
1998, and 1999, and medical opinions have been rendered as to 
the relationship between the appellant's left knee disorder 
and his military service. 

The Board finds that based on the failed attempts to obtain 
evidence from the appellant or on his behalf, VA has done 
everything reasonably possible to assist him.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102. 

C.  Legal Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The 
veteran was diagnosed with degenerative joint disease 
(arthritis) of the knee in 1998.  Service connection for 
arthritis may be established based on a legal presumption by 
showing that it was manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The appellant is not entitled to presumptive service 
connection for arthritis of the left knee.  This was not 
shown until 1998, approximately seven years after his 
separation from active service.  There is no indication in 
the record that arthritis was diagnosed any earlier than that 
date, and the appellant has not reported receiving treatment 
for the left knee within the first post-service year.

In this case, incurrence in service is not factually shown by 
the available service medical records.  The appellant claims 
that he was treated for left knee pain during service, and 
the Board recognizes the possibility that such treatment did 
occur, but those records were lost along with the rest of the 
appellant's service medical records.  However, there are 
service medical records that conclusively show (a) "normal" 
physical examination at the time he was examined by the 
Medical Board for the purpose of discharge; (b) a denial by 
the appellant in September 1990 (i.e., a year after the left 
knee injury allegedly occurred) that he did not experience 
painful joints or any other type of medical condition; and 
(c) a statement by the appellant in February 1991 that he had 
no medical problems other than nosebleeds and fainting.  If 
the appellant did incur a left knee injury, he apparently did 
not report such to either the Medical Board or when 
completing a general health questionnaire, which suggests 
that any residuals of the alleged injury must not have been 
of such severity that he felt it necessary to complain of it.  
Even accepting that some in-service treatment records may 
have been lost, the fact remains that he did complain of 
other medical conditions during service on the September 1990 
health questionnaire, when receiving dental treatment in 
February 1991, and at the time of his Medical Board in August 
1991, and he could, presumably, have also done so for any 
left knee problems.  His denial of painful joints or other 
medical conditions, coupled with the normal physical 
examination during the Medical Board proceedings, suggests 
that any left knee pain associated with the alleged in-
service injury in 1989 was acute and transitory and had 
resolved by the time these documents were generated in 1990 
and 1991.  Had he, in fact, injured his left knee in 1989 and 
experienced continuous problems thereafter, as he testified, 
it stands to reason that he would have mentioned this at some 
point during service, just as he indicated that he had other 
physical and psychological complaints.

There is no post-service medical evidence showing the 
presence of left knee pathology until April 1995, three and a 
half years after the appellant's separation from service.  
Although he has stated that he received VA outpatient 
treatment for the knee in 1991 or 1992, the medical records 
reflect that no treatment for left knee complaints until 
1995, after he filed his claim for compensation.  Moreover, 
at that time, the appellant also stated that the left knee 
had begun to bother him recently after he began running.

The appellant's reported history of having incurred a left 
knee injury during service must be accorded less weight.  
While he is competent to report experiencing knee-related 
symptoms, he is not competent to attribute such symptoms to 
injuries during service.  Furthermore, his testimony, 
presented in conjunction with a claim for benefits, is not 
entirely credible in light of the other evidence of record.  
The service medical records show explicit denials of joint-
related symptomatology, and he did not seek treatment after 
service until he experienced knee pain in conjunction with 
physical exercise.  The question of whether the appellant 
incurred a knee injury during service is a factual one - not 
medical - so the Board does not have to blindly accept his 
testimony on this matter or concede that the injury actually 
occurred, even if the VA physicians chose to accept his 
statements as true.

Also, of probative weight, is the fact that when seeking 
treatment from Dr. Broussard in June 1997 for the knee injury 
incurred at the Post Office, the appellant apparently denied 
any past medical history since it is reported as 
"noncontributory."  Despite seeking treatment for more than 
two years from Dr. Broussard, the appellant never once 
recounted a history of injuring his left knee prior to 1997 
or of any military injury at all.  This is significant 
because it speaks directly to the important issue of the 
appellant's credibility, of lack thereof.

Of primary importance in this case, however, is the fact that 
the appellant has refused to cooperate with VA in developing 
material evidence.  The medical records concerning his left 
knee surgery and the circumstances surrounding the left knee 
injury sustained while working for the Post Office are 
critical in this case.  Those records would not only show any 
history the appellant reported, especially in conjunction 
with his claim for workers' compensation, but would also 
demonstrate whether, at the time of surgery, any knee 
pathology other than the torn meniscus incurred in 1997 was 
present.  The appellant has not provided VA releases to 
obtain this information, nor has he given any explanation for 
his failure to do so.  Therefore, the true extent of knee 
disability attributable to his military service, as opposed 
to other causes, remains unclear since the appellant has not 
cooperated in efforts to obtain necessary medical evidence.

While VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
The appellant's cooperation was crucial in this case because 
VA cannot obtain private medical records without 
authorization from him.  From his actions, the Board 
concludes that he has been less than candid with VA when 
prosecuting this claim for compensation.  This fact goes to 
the probative weight that the Board ascribes to his 
testimony.

The provisions of 38 U.S.C. 1154(b) (West 1991) specifically 
allow combat veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury incurred or aggravated by service.  See, e.g., Jensen 
v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); Chipego v. 
Brown, 4 Vet. App. 102, 105 (1993); Sheets v. Derwinski, 2 
Vet. App. 512, 515 (1992); Smith (Morgan) v. Derwinski, 2 
Vet. App. 137, 140 (1992).  The appellant does not allege 
that he incurred the left knee injury during combat service, 
so these provisions are not for application in this case.

The Board recognizes that a VA examiner rendered various 
opinions as to the etiology of the appellant's current left 
knee disorder, such as the present problems are due to both 
the reported in-service injury and the post-service injury 
and that the reported in-service injury certainly "could" 
account for some of his current problems.  The fact that the 
VA examiner opined on the relationship between the current 
knee condition and the reported in-service injury is 
irrelevant because, in this case, for the reasons discussed 
above, the Board concludes that the appellant's reported 
history is not credible and not probative evidence.  The 
probative value of a medical opinion is significantly 
lessened to the extent it is based on an inaccurate factual 
premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In essence, the 
appellant's unreliable history has tainted the medical 
opinions rendered by the VA examiner because the opinions 
were clearly based solely on that history, since there is no 
objective documentation of in-service knee pathology.

In this case, the history as related by the appellant is not 
merely unsupported by the evidence, but is directly 
contradicted by the contemporaneous medical evidence.  He 
stated that he incurred a left knee injury during service, 
and the opinions were based on that history.  However, the 
Board is not required to accept medical opinions that are 
based solely on recitation of history, such as these.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  The weight to 
be accorded the medical evidence must be determined by the 
quality of it and not by quantity or source.  Furthermore, 
the appellant saw the same examiner in August 1998, January 
1999, and March 1999.  That examiner's final opinion was that 
unless there was some documentation showing that the 
appellant incurred a left knee injury during service, the 
cause of any knee problems he had prior to the injury 
sustained at the Post Office is "unknown."

In sum, the only evidence in support of the appellant's claim 
is his allegations of an in-service knee injury and of 
continuity of symptomatology.  The Board concludes that the 
evidence reflecting that the appellant did not incur a left 
knee condition as a result of his military service is more 
persuasive and of greater weight than his allegations that he 
did incur such a condition as a result of his service.

For the above reasons, the Board finds that any residuals 
that the appellant claims resulted from the alleged left knee 
injury during service were not caused by an in-service 
disease or injury.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder, and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the incurrence of a left knee injury during service or the 
etiology of the appellant's current left knee disorder.


ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.




		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

